Citation Nr: 0930683	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-37 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable disability rating for 
sensorineural hearing loss.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a closed head injury with complaints 
of headaches and memory loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The issue of entitlement to a disability rating in excess of 
10 percent for residuals of a closed head injury is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran has, at worst, Level I hearing acuity in the 
right ear and Level I acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5013A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86 Diagnostic Code 
6100 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and, (3) that the claimant is expected to provide.  

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to the initial 
adjudication of the Veteran's claim, the RO informed the 
Veteran of the information necessary to substantiate his 
claim in February 2006.  At that time, he was informed of the 
evidence VA would seek on his behalf and the evidence he was 
expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  

A March 2006 letter addressed the assignment of disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  

Regarding the Veteran's increased rating claim, the Board 
notes that the recent holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) applies to this case.  In accordance with 
the directives of Vazquez, the Veteran was notified of the 
evidence and information necessary to support his claims for 
benefits in August 2008.  This letter contained a copy of the 
pertinent diagnostic criteria for rating disabilities under 
which he had been evaluated.  Although the August 2008 letter 
was sent after the initial adjudication of the claim, 
following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the Veteran's claim in September 2008, February 
2009, and March 2009.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  
There is no indication or reason to believe that the ultimate 
decision of the RO on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2008).  

Regarding the Veteran's claim for a higher rating for his 
bilateral hearing loss, the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2008).  In this case, the Veteran was afforded a 
VA examination in February 2006.  To that end, when VA 
undertakes to provide a VA examination, it must ensure that 
the examination is adequate.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  
During the course of the appeal, Compensation and Pension 
(C&P) hearing examination worksheets were revised to include 
a discussion of the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2008).  In Martinak v. Nicholson, 
21 Vet. App. 447 (2007) the Court held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report. Martinak, 21 Vet. App. 
at 455.  

In this case, the February 2006 VA examination report does 
not note any particular complaints the Veteran had as to the 
effect of his hearing loss on his daily activities and 
occupation.  However, in Martinak, the Court noted that even 
if an audiologist's description of the functional effects of 
the Veteran's hearing disability was somehow defective, the 
Veteran bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  The Veteran has 
not alleged any prejudice caused by a deficiency in the 
examination here.  Throughout the course of this appeal, he 
has been represented by a Veterans' service organization, and 
there are no allegations of prejudice in any of the documents 
submitted.  There is also no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's hearing loss since he was last examined.  See 
38 C.F.R. § 3.327(a) (2008).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.   For these reasons, an 
additional VA examination is not necessary in this case in 
order to adjudicate his claim for an increased evaluation of 
bilateral hearing loss.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
Veteran.  See 38 C.F.R. § 4.3 (2008). 

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  As such, the Board has considered whether 
staged ratings are appropriate in the pending appeal.  As 
distinct time periods have not been demonstrated, staged 
ratings are not necessary in this case.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  

With respect to the Veteran's service-connected bilateral, 
sensorineural hearing loss, the Rating Schedule provides a 
table for rating purposes to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a State-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000, and 
4000 Hertz (divided by four).  See 38 C.F.R. Part 4; see also 
38 C.F.R. § 4.85, Table VI (2008).  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  See 
38 C.F.R. § 4.85, Table VII (2008).  The horizontal row 
represents the ear having the poorer hearing, and the 
vertical column represents the ear having the better hearing.  
See Id.  

Notwithstanding the above, regulations codified at 38 C.F.R. 
§ 4.86 provide for two provisions for evaluating veterans 
with certain patterns of hearing impairment that cannot 
always be accurately assessed under section 4.85, due to the 
fact that the speech discrimination test may not reflect the 
severity of impairment of communicative functioning which 
these veterans' experience.  Under 38 C.F.R. § 4.86(a), when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, VA will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Also, when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, VA will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  See 38 C.F.R. § 4.86(b) (2008).  However, based on 
the audiometric findings described below, neither of these 
provisions apply to the Veteran's situation. 

The Veteran was afforded a VA examination for compensation 
purposes in February 2006.  Following an audiological 
evaluation, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
55
50
LEFT
10
15
20
60
80

The puretone threshold average was 35 in the Veteran's right 
ear, and 44 in his left.  Speech audiometry revealed speech 
recognition ability of 92 percent, bilaterally.  Under the 
applicable schedular criteria and with application of 38 
C.F.R. § 4.86(a), the findings above represent Level I 
hearing, bilaterally, under Table VIA.  Following the 
application of Table VII, these findings warrant a non-
compensable rating for bilateral hearing loss.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2008).

It is important to note that the results of the above 
audiometric testing do not signify the absence of a 
disability associated with the Veteran's hearing loss.  
However, the degree to which this disability affects the 
average impairment of earnings, according to the Rating 
Schedule, results in a noncompensable disability rating.  See 
Id.; 38 U.S.C.A. § 1155 (2008).  Although the Board has 
reviewed the lay statements submitted by the Veteran and 
J.S., disability ratings for hearing impairment are derived 
by a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  As such, a compensable evaluation for the 
Veteran's service-connected bilateral hearing loss is not 
warranted.

Further, a review of the record reveals that the RO declined 
to refer the evaluation of the Veteran's disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extraschedular evaluation is appropriate. See Thun v. Peake, 
22 Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule.  See Id.  If the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis.  The rating criteria are not 
inadequate.  Higher ratings are available for bilateral 
hearing loss, but the Veteran simply does not meet those 
criteria.  

Further, none of the evidence reflects that the Veteran's 
hearing loss affects his daily life in an unusual or 
exceptional way.  Cf Martinak v. Nicholson, 21 Vet. App. 447 
(2007).  The Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  See 38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).  Therefore, the Board finds no basis for further 
action on this question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted on any basis for this disability.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert.  In this case, the preponderance of the evidence is 
against a compensable rating for bilateral hearing loss.  
Accordingly, the Veteran's claim must be denied.


ORDER

Entitlement to a compensable disability rating for 
sensorineural hearing loss is denied.


REMAND

After a thorough review of the Veteran's claims folder, the 
Board has determined that additional development is required 
prior to the adjudication of the Veteran's remaining claim 
for service connection for entitlement to a disability rating 
in excess of 10 percent for residuals of a closed head injury 
with complaints of headaches and memory loss.

In this case, the Veteran sustained a traumatic brain injury 
in 1992 during training as a paratrooper.  He stated that he 
does not know if he struck his head on the plane itself, or 
during landing.  To this day, the Veteran does not have a 
memory of the events leading up to his injury.

A review of the record reveals that the Veteran was afforded 
a C&P psychiatric examination in January 2009, a neurological 
examination in March 2008, and an examination for his 
headaches in March 2008.  However, he has not been accorded a 
Compensation & Pension Service "Traumatic Brain Injury" 
examination.  See 38 C.F.R. § 4., Diagnostic Code 8045 (There 
are three main areas of dysfunction that may result from 
traumatic brain injury (TBI) and have profound effects on 
functioning: cognitive-which is common in varying degrees 
after TBI, emotional/behavioral, and physical.  Each of these 
areas of dysfunction may require evaluation); see also Barr.  
Although the Veteran has been evaluated in these areas, the 
examiners did not have access to the updated criteria for the 
evaluation of TBI cases prior to the examinations of record.  
As such, remand for a Traumatic Brain Injury examination is 
warranted.  See 38 C.F.R. § 3.326.  

As such, the Veteran's claim must be evaluated under the most 
recent TBI regulation changes, in accordance with the VA 
rating worksheet on the subject.  Specifically, the examiner 
or examiners must assess cognitive impairment, memory loss, 
emotional/behavioral dysfunction (to include social 
interaction), and physical dysfunction (to include motor and 
sensory dysfunction).  The examiner or examiners should also 
evaluate the level of workplace impairment caused by the 
Veteran's disability, to include neurobehavioral effects, 
comprehension, expression, and ability to communicate.

The Board notes that the Veteran's February 2006 VA 
neurological examination noted chronic, daily headaches.  At 
that time, the examiner did not diagnose the Veteran with 
memory loss, or any motor or sensory deficits.  In March 
2008, a VA examiner noted a deficiency in the Veteran's motor 
speed, and placed the Veteran in the moderately impaired 
range.  The examiner should specifically address any current 
motor deficits, as well as any other impairment noted above.

Further, during the Veteran's March 2008 neurological 
examination, the examiner stated that the Veteran's 
"performance on the MSVT revealed a consistent pattern more 
indicative of providing insufficient effort and compromised 
motivation rather than true memory dysfunction."  As such, 
the Board finds that this examination is not necessarily an 
accurate portrayal of the current residuals of the Veteran's 
head injury.  The Board notes that corresponding to VA's duty 
to assist a veteran in obtaining information is a duty on the 
part of the veteran to cooperate with VA in developing a 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(noting that "[t]he duty to assist is not always a one-way 
street").

Since the claims folder is being returned it should be 
updated to include any VA treatment records compiled since 
April 2006.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any 
VA medical treatment records pertaining to 
treatment of the Veteran for residuals of 
a closed head injury dating from October 
2007.  If no such records exist, that fact 
should be noted in the claims folder. 

2.  Schedule the Veteran for an 
examination with regard to his claim for 
service connection for brain injury 
residuals.  The claims folder must be made 
available to, and reviewed by, the 
examiner, and the examination report must 
reflect that the claims file was reviewed.  
All indicated tests MUST be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to 
identify all brain injury residuals, and 
then to opine as to whether any brain 
injury residuals, if found, are related to 
the 1992 in-service accident.

The Compensation & Pension Service's 
Traumatic Brain Injury examination 
guidelines must be followed.

The examiner should specifically address 
the prior VA examinations of record within 
the discussion of any current motor 
deficit, as well as any other impairment 
in the areas of cognitive impairment, 
memory loss, emotional/behavioral 
dysfunction (to include social 
interaction), and physical dysfunction.

A complete rationale for all opinions 
proffered must be included in the report 
provided.

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


